Exhibit 10.6

INTRA-CELLULAR THERAPIES, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

(adopted June 30, 2014; amended March 30, 2016, December 14, 2017 and June 18,
2018)

The Board of Directors of Intra-Cellular Therapies, Inc. (the “Company”) has
approved the following Non-Employee Director Compensation Policy (this
“Policy”), which establishes compensation to be paid to non-employee directors
of the Company, to provide an inducement to obtain and retain the services of
qualified persons to serve as members of the Company’s Board of Directors.

Applicable Persons

This Policy shall apply to each director of the Company who is not an employee
of, or compensated consultant to, the Company or any Affiliate (each, an
“Outside Director”). “Affiliate” shall mean an entity which is a direct or
indirect parent or subsidiary of the Company, as determined pursuant to
Section 424 of the Internal Revenue Code of 1986, as amended.

Compensation

A.    Equity Grants

1.    Annual Stock Option Grants

Each Outside Director shall be granted, automatically and without any action on
the part of the Board of Directors, under the Company’s 2013 Equity Incentive
Plan or any successor plan (the “Equity Plan”), (i) a non-qualified stock option
(the “Annual Option Grant”) to purchase 20,000 shares of the Company’s common
stock, par value $0.0001 per share (“Common Stock”), or (ii) at such Outside
Director’s written election at least 30 days prior to the date of grant, the
number of restricted stock units of the Company (the “Annual Restricted Stock
Unit Grant”, and together with the Annual Option Grant, the “Annual Equity
Grant”) having equivalent value (using the applicable Black Scholes valuation
methodology) to the Annual Option Grant, each year on the date of the Company’s
annual meeting of stockholders; provided, however, that if there has been no
annual meeting of stockholders held by the first business day of the third
fiscal quarter, each Outside Director shall be granted, automatically and
without any action on the part of the Board of Directors such Annual Equity
Grant on the first business day of the third fiscal quarter of such year.

The foregoing Annual Equity Grants shall commence with the 2018 Annual Meeting
of Stockholders.

2.    Initial Stock Option Grants for Newly Appointed or Elected Directors

Each new Outside Director shall be granted, automatically and without any action
on the part of the Board of Directors, under the Equity Plan, a non-qualified
stock option to purchase 20,000 shares of Common Stock on the date that the
Outside Director is first appointed or elected to the Board of Directors.

3.    Terms of Equity Grants

All Annual Option Grants and initial stock option grants to Outside Directors
under this Policy shall vest in one year on the anniversary of the date of
grant, subject to the Outside Director’s continued service on the Board of
Directors, shall have a term of ten years, and shall have an exercise price
equal to the fair market value



--------------------------------------------------------------------------------

of the Company’s Common Stock as determined under the Equity Plan on the date of
grant. The stock options shall become fully vested immediately prior to a Change
of Control (as defined below).

All Annual Restricted Stock Unit Grants to Outside Directors under this Policy
shall vest in one year on the anniversary of the date of grant, subject to the
Outside Director’s continued service on the Board of Directors.    Annual
Restricted Stock Unit Grants shall become fully vested immediately prior to a
Change of Control (as defined below).

“Change of Control” means the occurrence of any of the following events: (i) any
“Person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) becomes the “Beneficial
Owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company’s then outstanding voting securities
(excluding for this purpose any such voting securities held by the Company or
its affiliates or by any employee benefit plan of the Company) pursuant to a
transaction or a series of related transactions; or (ii)(a) a merger or
consolidation of the Company whether or not approved by the Board of Directors,
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or the parent of such corporation) more than 50% of the
total voting power represented by the voting securities of the Company or such
surviving entity or parent of such corporation, as the case may be, outstanding
immediately after such merger or consolidation; or (b) the sale or disposition
by the Company of all or substantially all of the Company’s assets in a
transaction requiring stockholder approval.

B.    Cash Fees or Fully-Vested Stock or Fully Vested Stock Options in Lieu of
Cash Fees

1.    Annual Cash Fees

The following annual cash fees shall be paid to the Outside Directors serving on
the Board of Directors and the Audit Committee, Compensation Committee and
Nominating and Governance Committee, as applicable.

 

Board of Directors or Committee of Board of Directors

   Annual Retainer
Amount for
Chair (or Lead
Independent
Director, as
applicable)      Annual Retainer
Amount for
Other Members  

Board of Directors

   $ 60,000      $ 40,000     

 

 

    

 

 

 

Audit Committee

   $ 20,000      $ 10,000     

 

 

    

 

 

 

Compensation Committee

   $ 15,000      $ 8,000     

 

 

    

 

 

 

Nominating and Governance Committee

   $ 10,000      $ 5,000     

 

 

    

 

 

 



--------------------------------------------------------------------------------

2.    Payment Terms for All Cash Fees

Cash fees payable to Outside Directors shall be paid quarterly in arrears as of
the last business day of each fiscal quarter.

Following an Outside Director’s first election or appointment to the Board of
Directors, such Outside Director shall receive his or her cash compensation
pro-rated during the first fiscal quarter in which he or she was initially
appointed or elected for the number of days during which he or she provides
service. If an Outside Director dies, resigns or is removed during any quarter,
he or she shall be entitled to a cash payment on a pro-rated basis through his
or her last day of service that shall be paid on the last business day of the
fiscal quarter.

3.    Election to Receive Fully-Vested Shares of Common Stock or Fully Vested
Stock Options in Lieu of Annual Cash Fees

In lieu of all or a portion of the annual cash fees, an Outside Director may
elect by prior written notice to the Company to receive fully-vested shares of
Common Stock (a “Stock Award”) or fully-vested non-qualified stock options under
the Equity Plan on the last business day of each fiscal quarter for the
equivalent value of the cash fees due. Such grant shall be made automatically
and without any action on the part of the Board of Directors under the Equity
Plan. The number of shares with respect to a Stock Award shall be calculated by
dividing the cash fees as determined above by the fair market value of the
Common Stock as determined under the Equity Plan on the last business day of
each fiscal quarter. Should the Outside Director elect to receive stock options,
the number of shares underlying a stock option shall be calculated by
determining the number of shares that is equivalent to the cash fees due as
determined above using the Black Scholes value applicable to the Company’s stock
option grants calculated on the last business day of each fiscal quarter. Each
stock option grant shall have a term of ten years, unless the Director ceases
serving as a member of the Board of Directors and shall have an exercise price
equal to the fair market value of the Company’s Common Stock as determined under
the Equity Plan on the date of grant.

Expenses

Upon presentation of documentation of such expenses reasonably satisfactory to
the Company, each Outside Director shall be reimbursed for his or her reasonable
out-of-pocket business expenses incurred in connection with attending meetings
of the Board of Directors and Committees thereof or in connection with other
business related to the Board of Directors. Each Outside Director shall abide by
the Company’s travel and other expense policies applicable to Company personnel.

Amendments

The Compensation Committee or the Board of Directors shall review this Policy
from time to time to assess whether any amendments in the type and amount of
compensation provided herein should be adjusted in order to fulfill the
objectives of this Policy.